DETAILED ACTION
Status of Claims
	Claims 1-6 and 8-13 are pending.
	Claim 7 is cancelled.
	Claim 13 is withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objections to claim 1 are withdrawn in view of Applicant’s amendment.
	The previous rejection of claims 1-12 under 35 U.S.C. 112b is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (CN 110098042), in view of Hsu et al. (US 2015/0194402), in view of Kruse et al. (WO 2009/106269), in view of Zahraoui et al. (US 2009/0294293), in view of Shen (CN 106929886) and in further view of Wei et al. (US 2014/0008234), Miller et al. (US 2019/0201675), Catonne et al. (US 5,788,824) and Zhu et al. (CN 109554730).  
Regarding claims 1 and 8-10, Qin discloses a method of producing an electrode (1) of a small inductor (page 1, title) (= a method for preparing an electrode of an inductive component),
Performing a surface treatment by placing a coil into a spraying pot body and performing a tumbling stirring heat spraying so that a surface of the magnet is coated with a resin layer (page 1) using a spray pot body with a rotating speed of 100 r/min, a temperature of 80 degrees Celsius and a tilt of 45 degrees until a thickness of the resin reaches 0.015 mm (page 3) (= performing surface insulation treatment);
Electroplating layers (= S5: electroplating to form a metal layer) comprising:
Electroplating a first copper layer (page 3) to 0.005 ± 0.002 mm (= S5.1 electroplating to form an electroplated copper layer);
Electroplating a nickel layer to 0.006 ± 0.002 mm (page 3) (= S5.2 electroplating to form an electroplated nickel layer a nickel layer); and
Electroplating a tin layer to 0.007 mm ± 0.002 (page 3) (= S5.3 electroplating to form an electroplating tin layer).  Regarding a fixed spray gun, selection of a fixed or moveable spray gun would have been an obvious engineering design choice in order to apply the resin.  It would have been obvious to select from a finite number of identified (e.g. fixed or movable), predictable solutions, with a reasonable expectation of success. 
Qin fails to disclose the steps of polishing, pre-treatments and post-treatments as claimed. 
In the same or similar field of endeavor of forming an inductor [0010], Hsu discloses a step of removal of an insulating layer by mechanical polishing to produce the desired thickness [0021].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising exposing an inner electrode because Qin discloses exposing a portion of the resin layer to expose the electrode and as Hsu discloses that exposure or removal may take place by carrying out mechanical planarization process including chemical mechanical polishing (CMP) [0011], [0021].  It would have been obvious to utilize a process such as CMP for removing the resin layer and exposing the electrode of Qin. 
In the same or similar field of endeavor, Kruse discloses that it is conventional to pre-treat a surface including cleaning by degreasing using ultrasound and an alkaline solution [0031].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to pre-treat a substrate prior to subsequent layer formation using a degreasing process which includes ultrasound in an alkaline solution.  Kruse discloses that the degreasing process is improved with the use of ultrasound [0021]. 
 In the same or similar field of endeavor of forming inductors, Zahraoui discloses a pre-treatment process prior to electroplating of performing a chemical treatment including immersing a wafer in an acidic solution and placing the arrangement in an ultrasound tank for at least 5 minutes to increase the wettability for the electrodeposition solution in features and to expel air bubbles [0002], [0126].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a pre-treatment step of acid treatment because Zahraoui discloses that performing an acid, ultrasonic chemical treatment increases wettability for the subsequently performed electroplating process. 
Regarding the claimed neutralizing, anti-oxidation and other post-treatment steps, Shen discloses in the same or similar field of electroplating, after performing the step of electroplating performing a neutralization step, anti-oxidation step, and cleaning step (page 1).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform post-treatment electroplating steps such as neutralizing, anti-oxidation steps because Shen discloses that it is conventional to perform cleaning, neutralizing, anti-oxidation steps after performing electroplating to prepare the substrate for use.  Regarding any duration or temperature of performing the claimed steps, selection of the appropriate duration, temperature, and other process parameters would have been obvious to one of ordinary skill in the art.  Generally, differences in process parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such process parameter is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Selection of an appropriate process parameter would have been an obvious engineering design choice.  Performing the steps of drying using a vacuum is conventional in the art to prepare an electrode for use.  
The combination above discloses the claimed invention as described.  The combination is silent to the electrolyte of performing the copper, nickel and tin electroplating, however, the following references disclose conventional electroplating electrolytes and parameters for each of copper, nickel and tin.  The remaining parameters such as anode selection, concentration, temperature and current density for example would have been obvious engineering design choices.  
	Wei discloses sources of copper ions in an electrolyte including one or more of copper sulfate and copper chloride in an amount of 1 – 300 g/L [0030], a sulfuric acid (Table 2, 200 g/L), a copper electrode can function as an anode [0049] and electroplating from 15-70 ºC [0040] and current density of 3 A/dm2 [0054]. Although the concentration of sulfuric acid of Wei does not overlap the claimed range, generally, differences in concentrations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
	Miller discloses sources of nickel electroplating including nickel sulfamate (300 g/L), nickel chloride (11 g/L) and boric acid (30 g/L) [0100]. Miller discloses applying a constant plating within a voltage window [0101] and 25 mA/cm2 [0120].  Although the concentration of nickel sulfamate and nickel chloride of Miller do not overlap the claimed range, generally, differences in concentrations will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
	Zhu discloses tin electroplating using an electrolyte comprising stanneous chloride, stanneous sulfate and stanneous methanesulfonate (page 2, 0.01- 1 mol/L) using a tin hemisphere as the counter electrode (i.e. tin ball) with a current of 28 A for 80 minutes (page 4).  
	The above cited references fail to disclose the inclusion of sulfamic acid, however, Catonne discloses in the field of electroplating that it is known to utilize sulfamic acid (e.g. 20-80 g/L) as a pH adjuster and to avoid passivation of a surface (Col. 4 lines 30-39, Col. 8 lines 19-43).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising copper, nickel and tin electrolytes and parameters as claimed because Wei, Miller, Zhu and Catonne disclose conventional copper, nickel and tin electroplating electrolytes and parameters.  Additionally, selection of any of the claimed process parameters would have been obvious to one of ordinary skill in the art to perform conventional and routine electroplating.  There does not appear to be any criticality to the electroplating steps and their parameters. Further, the selection of an anode being a metal ball or hemisphere is an obvious engineering design choice in view of the hemisphere anode metal teaching of Zhu as described above.  
Regarding claims 2-4 and 6, the combination of cited art is provided above.  Claims 2-4 and 6 claim various process parameters (temperature, duration, angle, etc.).  Differences in temperature or other process parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameters are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Qin for example discloses using a spray pot body with a rotating speed of 100 r/min, a temperature of 80 degrees Celsius and a tilt of 45 degrees until a thickness of the resin reaches 0.015 mm.  Adjustments of the parameters would have been an obvious engineering design choice to arrive at the desired inductor.  
Regarding claim 5, Qin discloses the resin as an epoxy resin (page 6). 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (CN 110098042), in view of Hsu et al. (US 2015/0194402), in view of Kruse et al. (WO 2009/106269), in view of Zahraoui et al. (US 2009/0294293), in view of Shen (CN 106929886), in view of Wei et al. (US 2014/0008234), Miller et al. (US 2019/0201675), Catonne et al. (US 5,788,824) and Zhu et al. (CN 109554730) and in further view of  Cheng et al. (US 2006/0219566)
Regarding claim 11, the combination of references discloses the claimed invention as applied above.  The combination fails to disclose mounting the electrode during electroplating as claimed. 
Cheng discloses a method for fabricating a metal layer by electrochemical deposition wherein the substrate is tilted and rotated during electrochemical deposition with a rotating speed (abstract) [0020].  Cheng discloses that rotating may prevent bubbles that form during electroplating [0034].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising inclining and rotating a substrate during electroplating because Cheng discloses tilting and rotating a substrate during electroplating to prevent or eliminate bubbles.  A metallic ball is taught by Zhu as described above.  
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (CN 110098042), in view of Hsu et al. (US 2015/0194402), in view of Kruse et al. (WO 2009/106269), in view of Zahraoui et al. (US 2009/0294293), in view of Shen (CN 106929886),in view of Wei et al. (US 2014/0008234), Miller et al. (US 2019/0201675), Catonne et al. (US 5,788,824) and Zhu et al. (CN 109554730) and in further view of Chang et al. (WO 2017/176237) and Nojima et al. (US 2012/0020836).
Regarding claim 12, the combination of cited references above are silent in regards to the neutralizing solution and anti-oxidation solution.  
Chang discloses that neutralizing solutions may comprise sodium carbonate, sodium hydroxide or other alkaline solutions [0020]. 
Nojima discloses that a cleaning solution may be inclusive of phosphate buffer [0054].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising sodium carbonate and sodium hydroxide as neutralizing solutions and a phosphate buffer solution as a cleaning or anti-oxidizing solution because Chang and Nojima teach that these solutions are conventional in the art.  

Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive.  The arguments presented on pages 9-10 are directed towards the process parameters and in particular the process parameters of the electroplating steps including concentration.  Generally, differences in concentrations or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  It is further noted that differences in current density, duration, etc. (i.e. other electroplating process parameters) are not patentably distinct.  There is no showing of criticality to the electroplating process parameters either alone or in combination.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795